DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecak (US 9194496).
 	Regarding claim 1, 9 and 15, Pecak discloses a seal 12 Fig. 4 for sealing an annular space between an inner member and an outer member Fig. 1, the inner member having an outer circumferential surface and the outer member having an inner circumferential surface, the annular space being defined between the inner and outer circumferential surfaces, one of the inner and outer members being displaceable through a stroke length along a central axis AC, the seal comprising: an annular seal body 12 formed of an elastomeric material, coupled with the inner member or with the outer member, and having a first circumferential surface 15, an opposing second circumferential surface 14, and a sealing projection (at 12) extending radially from the first circumferential surface, the projection having a generally frustoconical primary sealing surface 16 with a first axial end, a second axial end and an axial length between the first and second ends, and a secondary sealing surface 18 extending radially and axially between the primary sealing surface and the first circumferential surface, the primary sealing surface defining a first angle with respect to the central axis or a line parallel with the axis and the secondary sealing surface defining a second angle with respect to the central axis or the line parallel with the axis when the projection is in a nonengaged state Fig. 4, the second angle having a value greater than the first angle wherein one of: the projection is formed as a cantilever extending axially beyond an axial end of the inner member and is sealingly engageable with the inner surface 1a of the outer member 1 when the seal body is coupled with the inner member such that substantially the entire axial length of the primary sealing surface is always disposed against the inner surface of the outer member Fig. 6; and the projection is formed as a cantilever extending axially beyond an axial end of the outer member and is sealingly engageable with the outer surface of the inner member when the seal body is coupled with the outer member such that substantially the entire axial length of the primary sealing surface is always disposed against the outer surface of the inner member.  However, Pecak fails to explicitly disclose the configuration of the sealing surfaces shape.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the projection to suit the area in which it is being placed against and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claims 3, 10 and 16, Pecak as modified discloses the invention as claimed above but fails to explicitly disclose wherein the axial length of the primary sealing surface 16 has a value of at least a value of the stroke length.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the sealing surface to the amount desired to be seal and since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
 	Regarding claims 4, 5, 11, 12, 17 and 18, Pecak as modified discloses the first angle has a value of less than seven and one-half degrees and five degrees when the projection 12 is in a nonengaged state Fig. 7A.   	Regarding claims 6, 13 and 19, Pecak discloses wherein the primary sealing surface 16 has a diameter about the central axis AC, the diameter varying at least substantially linearly between the first axial end of the sealing surface and the second axial end of the sealing surface. 	Regarding claim 7, 14 and 20, Pecak as modified discloses wherein a portion of the secondary sealing surface 18 is capable of being disposed against the one of the inner member outer surface or the outer member 1 inner surface when the annular space has a radial length of less than a predetermined value.
 	Regarding claim 8, Pecak as modified discloses wherein the annular body 12 includes a body axial section (adjacent 14a) providing the first and second circumferential surfaces and a body radial section (at 14) extending from one of the first and second circumferential surfaces and integrally connected with the axial section so as to form a juncture Fig. 6 the sealing projection 12 extending from the first circumferential surface adjacent to the juncture. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675